Per Curiam.
All the parties to this suit claim through a common ancestor. Plaintiffs are the children of LaFayette P. Brown by his first wife, and defendant Frances May Cox is the child of LaFayette P. Brown by his second wife. Plaintiffs, seek to enforce a written agreement made and entered into by the members of the family March 24, 1915, and to have: decreed to each of them a one-third interest in the northwest quarter of section 5, township 3, range 6, in Gage' county, Nebraska. The trial court entered a decree granting plaintiffs substantially the relief prayed, and defendants, have appealed.
The trial court wrote a memorandum opinion which is set out at length in the transcript. This memorandum opinion discusses every point properly presented by the record. Wé approve the reasoning and affirm the conclusions reached in that opinion, and therefore find it unnecessary to write a formal opinion. The judgment of the district court is
Affirmed.